DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered. 

Status
This office action is in response to the remarks and amendments filed on 06/13/2022. Claims 1-20 remain pending for consideration. 

Claim Objections
Claims 13-20 are objected to because of the following informalities:
Regarding claim 13, in line 8, the phrase “freezing compartment partition comprising a freezing compartment duct” will be interpreted as --the freezing compartment partition comprising a freezing compartment duct--.
Appropriate correction is required.
	Claims 14-20 are objected to due to dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “…comprising: a body including an outer case, a first inner case including an opening …” and “…the cooling air supply duct comprising a cooling air inlet arranged above the evaporator and aligned with an opening on the first inner case …” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. For examination purposes, the disclosed structures referred to as “an opening” will be considered to be the same (i.e. one structure).
Claims 14-20 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR. 20060111274A, herein after referred to as Chung) in view of Tao et al. (WO2018040441A1, herein after referred to as Tao) and in further view of Kobayashi et al. (JP. 2017110823A, herein after referred to as Kobayashi).
Regarding claim 1, Chung teaches a refrigerator (Fig. 1) comprising: a body (main body 1 Fig. 1) including an outer case (outer surface of main body 1 Fig. 2), a first inner case (inside of freezing chamber 7 Fig. 2) including a first opening (see below annotated Fig. of Chung) and a second opening (see below annotated Fig. of Chung), and a second inner case (inside of first refrigerating chamber 8 and second refrigerating chamber 9 Fig. 2); a freezing compartment (freezing chamber 7 Fig. 2) provided in an inside of the first inner case (Fig. 2); a plurality of refrigerating compartments (first refrigerating chamber 8 and second refrigerating chamber 9 Fig. 2) provided in an inside of the second inner case (Fig. 2) to be adjacent to the freezing compartment in a horizontal direction (fig. 2), the plurality of refrigerating compartments comprising a first refrigerating compartment (first refrigerating chamber 8 Fig. 2) and a second refrigerating compartment (second refrigerating chamber 9 Fig. 2); a first duct (first duct 12 Fig. 2) configured to allow the cooling air generated by the evaporator (evaporator paragraph [41]) in the first inner case to be supplied to the first refrigerating compartment in the second inner case (paragraphs [41] and [45]), the first duct comprising a first cooling air inlet (it is understood here that the first opening forms an integral part with the air inlet of duct 12 as shown in Fig. 2) aligned with the first opening on the first inner case (the air inlet of duct 12 is forming an integral part with the first opening therefore, the two are considered aligned see Fig. 2); and a second duct (second duct 13 Fig. 2) configured to allow the cooling air generated by the evaporator in the first inner case to be supplied to the second refrigerating compartment in the second inner case (paragraph [45]), the second duct comprising  a second cooling air inlet (it is understood here that the second opening forms an integral part with the air inlet of duct 13 as shown in Fig. 2) aligned with the second opening on the first inner case (the air inlet of duct 13 is forming an integral part with the second opening therefore, the two are considered aligned see Fig. 2).

    PNG
    media_image1.png
    879
    725
    media_image1.png
    Greyscale

Chung teaches the invention as described above but fails to explicitly teach a freezing compartment cooling space arranged behind the freezing compartment inside of the first inner case, the freezing compartment cooling space configured to communicate with the freezing compartment; a freezing compartment partition configured to divide the freezing compartment and the freezing compartment cooling space, the freezing compartment partition comprising a freezing compartment duct; an evaporator arranged in the freezing compartment cooling space and configured to generate cooling air.
However, Tao teaches  a freezing compartment cooling space (evaporator chamber 501 Fig. 2) arranged behind the freezing compartment (freezing room 40 Fig. 2) inside of the first inner case (see below annotated Fig. of Tao), the freezing compartment cooling space configured to communicate with the freezing compartment (paragraph [023]); a freezing compartment partition (see below annotated Fig. of Tao) configured to divide the freezing compartment and the freezing compartment cooling space (see below annotated Fig. of Tao), the freezing compartment partition comprising a freezing compartment duct (refrigerating duct C Fig. 2); an evaporator (evaporator 50 Fig. 2) arranged in the freezing compartment cooling space (Fig. 2) and configured to generate cooling air (paragraph [023]) to provide refrigeration for the refrigerating chamber and the freezing chamber (paragraph [023]).

    PNG
    media_image2.png
    929
    748
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Chung to include a freezing compartment cooling space arranged behind the freezing compartment inside of the first inner case, the freezing compartment cooling space configured to communicate with the freezing compartment; a freezing compartment partition configured to divide the freezing compartment and the freezing compartment cooling space, the freezing compartment partition comprising a freezing compartment duct; an evaporator arranged in the freezing compartment cooling space and configured to generate cooling air in view of the teachings of Tao to provide refrigeration for the refrigerating chamber and the freezing chamber.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the first cooling air inlet and the second cooling air inlet are arranged above the evaporator.
However, Kobayashi teaches wherein the first cooling air inlet (inlet of damper 44 Fig. 5) and the second cooling air inlet (inlet of damper 44 Fig. 5) are arranged above the evaporator (it is understood here that first and second ducts are respectively supply air passage 23 and supply air duct 24 Fig. 3) to allow the dampers 43, 44, and 45 to share one motor reducing the number of parts (paragraph [0060]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a first cooling air inlet and the second cooling air inlet arranged above the evaporator in view of the teachings of Kobayashi to allow the dampers 43, 44, and 45 to share one motor reducing the number of parts.
Regarding claim 2, the combined teachings teach wherein the first refrigerating compartment and the second refrigerating compartment are divided in a vertical direction by a divider (Figure 3 of Chung); and the first refrigerating compartment and the second refrigerating compartment are configured to communicate with each other (first and second refrigerating chambers are in fluid communication with the cold air generated by the evaporator circulating in both chambers in paragraphs [42] and [45] of Chung).
Regarding claim 3, the combined teachings teach further comprising a plurality of refrigerating compartment cooling spaces (ducts 23 and 24 Figure 3 of Kobayashi) arranged behind the plurality of refrigerating compartments (paragraphs [0046] and [0047] of Kobayashi), the plurality of refrigerating compartment cooling spaces configured to communicate with the plurality of refrigerating compartments (paragraphs [0046] and [0047] of Kobayashi), wherein the plurality of refrigerating compartment cooling spaces comprises: a first refrigerating compartment cooling space (duct 23 Figure 3 of Kobayashi) provided to communicate with the first refrigerating compartment, and a second refrigerating compartment cooling space (duct 24 Figure 3 of Kobayashi) provided to communicate with the second refrigerating compartment.
Regarding claim 4, the combined teachings teach wherein the first duct connects the freezing compartment duct to the first refrigerating compartment cooling space (Figure 5 of Kobayashi); and the second duct connects the freezing compartment duct to the second refrigerating compartment cooling space (Figure 5 of Kobayashi).
Regarding claim 5, the combined teachings teach wherein cooling air introduced through the first cooling air inlet is discharged into the first refrigerating compartment cooling space through a first cooling air outlet (blowout port 33 Figure 5 and paragraph [0067] of Kobayashi); cooling air introduced through the second cooling air inlet is discharged into the second refrigerating compartment cooling space through a second cooling air outlet (blowout port 34 Figure 5 and paragraph [0069] of Kobayashi); and the refrigerator further comprises: a first damper (damper 44 Figure 5 of Kobayashi) configured to selectively open or close the first cooling air inlet (paragraph [0056] of Kobayashi); and a second damper (damper 45 Figure 5 of Kobayashi) configured to selectively open or close the second cooling air outlet (paragraph [0057] of Kobayashi).
Regarding claim 6, the combined teachings teach wherein the second cooling air inlet is arranged above the second cooling air outlet (see below annotated Fig. of Kobayashi).

    PNG
    media_image3.png
    720
    681
    media_image3.png
    Greyscale

Regarding claim 7, the combined teachings teach further comprising a first damper (damper 44 Figure 5 of Kobayashi) configured to selectively open or close the first duct (paragraph [0053] of Kobayashi); and a second damper (damper 45 Figure 5 of Kobayashi) configured to selectively open or close the second duct independently of the first damper (paragraph [0059] of Kobayashi).
Regarding claim 8, the combined teachings teach wherein the first damper further is configured to selectively open or close the first cooling air inlet (paragraph [0053] of Kobayashi).
Regarding claim 9, the combined teachings teach further comprising a third duct (return air duct 27 Figure 5 of Kobayashi) configured to supply air introduced through the first cooling air inlet and circulated through the first refrigerating compartment and air introduced through the second cooling air inlet and circulated through the second refrigerating compartment to the freezing compartment cooling space (paragraph [0068] of Kobayashi).
Regarding claim 10, the combined teachings teach wherein the third duct connects the second refrigerating compartment to the freezing compartment cooling space (paragraph [0068] of Kobayashi).
Regarding claim 11, the combined teachings teach wherein the third duct connects a third cooling air inlet (return port 38 Figure 5 and paragraph [0070] of Kobayashi) formed on a wall (see below annotated of Kobayashi) of the second refrigerating compartment to a third cooling air outlet (see below annotated Fig. of Kobayashi) formed on a wall (see below annotated Fig. of Kobayashi) of the freezing compartment cooling space to discharge cooling air introduced through the third cooling air inlet to a lower side of the evaporator.

    PNG
    media_image4.png
    739
    692
    media_image4.png
    Greyscale

Regarding claim 12, the combined teachings teach wherein the third cooling air inlet is arranged above the third cooling air outlet (see below annotated Fig. of Kobayashi).

    PNG
    media_image5.png
    781
    827
    media_image5.png
    Greyscale

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Tao and in further view of Nam et al. (US20040188935A1, herein after referred to as Nam).
Regarding claim 13, Chung teaches a refrigerator (Fig. 1) comprising: a body including an outer case (outer surface of main body 1 Fig. 2), a first inner case (inside of freezing chamber 7 Fig. 2) including an opening (first cooling air emission hole 19 Fig. 2), and a second inner case (inside of first refrigerating chamber 8 and second refrigerating chamber 9 Fig. 2); a freezing compartment (freezing chamber 7 Fig. 2) provided in an inside of the first inner case (Fig. 2); a plurality of refrigerating compartments (first refrigerating chamber 8 and second refrigerating chamber 9 Fig. 2) provided in an inside (Fig. 2) of the second inner case to be adjacent to the freezing compartment in a horizontal direction (Fig. 2), the plurality of refrigerating compartments comprising a first refrigerating (first refrigerating chamber 8 Fig. 2) compartment and a second refrigerating compartment (second refrigerating chamber 9 Fig. 2).  
Chung teaches the invention as described above but fails to explicitly teach a freezing compartment cooling space arranged behind the freezing compartment inside of the first inner case; a freezing compartment partition configured to divide the freezing compartment and the freezing compartment cooling space, the freezing compartment partition comprising a freezing compartment duct; an evaporator arranged in the freezing compartment cooling space and configured to generate cooling air; a plurality of refrigerating compartment cooling spaces arranged behind the plurality of refrigerating compartments and comprising a first refrigerating compartment cooling space arranged behind the first refrigerating compartment and a second refrigerating compartment cooling space arranged behind the second refrigerating compartment.
However, Tao teaches a freezing compartment cooling space (evaporator chamber 501 Fig. 2) arranged behind the freezing compartment (freezing room 40 Fig. 2) inside of the first inner case (see below annotated Fig. of Tao); a freezing compartment partition (see below annotated Fig. of Tao) configured to divide the freezing compartment and the freezing compartment cooling space (see below annotated Fig. of Tao), the freezing compartment partition comprising a freezing compartment duct (refrigerating duct C Fig. 2); an evaporator (evaporator 50 Fig. 2) arranged in the freezing compartment cooling space (Fig. 2) and configured to generate cooling air (paragraph [023]); a plurality of refrigerating compartment cooling spaces (right duct air A and refrigerating air duct B2 Fig. 2) arranged behind the plurality of refrigerating compartments (refrigerating chamber 20 and chamber 30 Fig. 2) and comprising a first refrigerating compartment cooling space (right duct air A Fig. 2) arranged behind the first refrigerating compartment (Fig. 2) and a second refrigerating compartment cooling space (refrigerating air duct B2 Fig. 2) arranged behind the second refrigerating compartment (Fig. 2) to provide refrigeration for the refrigerating chamber and the freezing chamber (paragraph [023]).

    PNG
    media_image6.png
    912
    423
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Chung to include a freezing compartment cooling space arranged behind the freezing compartment inside of the first inner case; a freezing compartment partition configured to divide the freezing compartment and the freezing compartment cooling space, the freezing compartment partition comprising a freezing compartment duct; an evaporator arranged in the freezing compartment cooling space and configured to generate cooling air; a plurality of refrigerating compartment cooling spaces arranged behind the plurality of refrigerating compartments and comprising a first refrigerating compartment cooling space arranged behind the first refrigerating compartment and a second refrigerating compartment cooling space arranged behind the second refrigerating compartment in view of the teachings of Tao to provide refrigeration for the refrigerating chamber and the freezing chamber.
The combined teachings teach the invention as described above but fail to explicitly teach a cooling air supply duct configured to allow cooling air generated by the evaporator in the first inner case to be supplied to the plurality of refrigerating compartments in the second inner case; the cooling air supply duct comprising a cooling air inlet arranged above the evaporator and aligned with the opening on the first inner case.
However, Nam teaches a cooling air supply duct (cold air discharge duct 21 Fig. 6) configured to allow cooling air generated by the evaporator (evaporator 8 Fig. 6) in the first inner case (see below annotated Fig. of Nam) to be supplied to the plurality of refrigerating compartments (refrigerating chambers R1-R6 Fig. 6) in the second inner case (see below annotated Fig. of Nam); the cooling air supply duct comprising a cooling air inlet (see below annotated Fig. of Nam) arranged above the evaporator (see below annotated Fig. of Nam) and aligned with the opening (inlet of damper 24 Fig. 6) on the first inner case to discharge cold air produced by the evaporator into the refrigerating compartment (paragraph [0011]).

    PNG
    media_image7.png
    671
    721
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a cooling air supply duct configured to allow cooling air generated by the evaporator in the first inner case to be supplied to the plurality of refrigerating compartments in the second inner case; the cooling air supply duct comprising a cooling air inlet arranged above the evaporator and aligned with the opening on the first inner case in view of the teachings of Nam to discharge cold air produced by the evaporator into the refrigerating compartment.
Regarding claim 14, the combined teachings teach wherein the first refrigerating compartment and the second refrigerating compartment are configured to communicate with each other (first and second refrigerating chambers are in fluid communication with the cold air generated by the evaporator circulating in both chambers, see paragraphs [42] and [45] of Chung); and wherein the refrigerator further comprises a divider (wall 26 Figure 3 of Chung) configured to divide the first refrigerating compartment and the second refrigerating compartment in a vertical direction such that the first refrigerating compartment is positioned above the second refrigerating compartment (Figure 2 of Chung).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Tao, in view of Nam, and in further view of Kobayashi.
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a cooling air circulation duct configured to supply air introduced through the cooling air inlet and circulated through the first refrigerating compartment and the second refrigerating compartment to the freezing compartment cooling space, wherein the cooling air circulation duct connects the second refrigerating compartment to the freezing compartment cooling space.
However, Kobayashi teaches further comprising a cooling air circulation duct (return duct 27 Figure 5 of Kobayashi) configured to supply air introduced through the cooling air inlet and circulated through the first refrigerating compartment and the second refrigerating compartment to the freezing compartment cooling space (paragraph [0068] of Kobayashi), wherein the cooling air circulation duct connects the second refrigerating compartment to the freezing compartment cooling space (Figure 5 of Kobayashi) to recirculate the air into the evaporator.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a cooling air circulation duct configured to supply air introduced through the cooling air inlet and circulated through the first refrigerating compartment and the second refrigerating compartment to the freezing compartment cooling space, wherein the cooling air circulation duct connects the second refrigerating compartment to the freezing compartment cooling space in view of the teachings of Kobayashi to recirculate the air into the evaporator.
Regarding claim 16, the combined teachings teach wherein cooling air introduced through the cooling air inlet (opening 20a Figure 3 and paragraph [0050] of Kobayashi) is discharged into the first refrigerating compartment cooling space (duct 23 Figure 5 of Kobayashi) through a first cooling air outlet (blowout port 33 Figure 5 of Kobayashi) formed on a wall (duct member 55 Fig. 3 of Kobayashi) of the first refrigerating compartment cooling space (paragraph [0067] of Kobayashi); and cooling air introduced through the cooling air inlet is discharged into the second refrigerating compartment cooling space (duct 24 Figure 5 of Kobayashi) through a second cooling air outlet (blowout port 34 Figure 5 of Kobayashi) formed on a wall (duct member 56 Fig. 3 of Kobayashi) of the second refrigerating compartment cooling space (paragraph [0069] of Kobayashi).
Regarding claim 17, the combined teachings teach wherein the cooling air supply duct connects the cooling air inlet, the first cooling air outlet, and the second cooling air outlet (see below annotated Fig. of Kobayashi); and the cooling air introduced through the cooling air inlet is branched inside the cooling air supply duct to discharge: a part of the cooling air into the first refrigerating compartment cooling space through the first cooling air outlet; and another part of the cooling air into the second refrigerating compartment cooling space through the second cooling air outlet (see below annotated Fig. of Kobayashi).

    PNG
    media_image8.png
    798
    740
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    798
    789
    media_image9.png
    Greyscale

Regarding claim 18, the combined teachings teach wherein the cooling air inlet comprises a first cooling air inlet and a second cooling air inlet arranged below the first cooling air inlet (see below annotated Fig. of Kobayashi); and the cooling air supply duct comprises: a first duct (duct 23 Figure 5 of Kobayashi) configured to discharge cooling air introduced through the first cooling air inlet to the first refrigerating compartment cooling space through the first cooling air outlet (blowout port 33 Figure 5 and paragraph [0067]of Kobayashi), and a second duct (duct 24 Figure 5 of Kobayashi) configured to discharge cooling air introduced through the second cooling air inlet to the second refrigerating compartment cooling space through the second cooling air outlet (blowout port 34 Figure 5 and paragraph [0069]of Kobayashi).

    PNG
    media_image10.png
    801
    645
    media_image10.png
    Greyscale

Regarding claim 19, the combined teachings teach the invention as described above but fail to explicitly teach wherein: the freezing compartment partition comprises at least one outlet configured to supply cooling air generated by the evaporator to the freezing compartment; and the refrigerator further comprises a refrigerating compartment partition arranged to divide the plurality of refrigerating compartments and the plurality of refrigerating compartment cooling spaces, the refrigerating compartment partition comprising at least one outlet configured to allow cooling air passing through the cooling air supply duct to be supplied to the plurality of refrigerating compartments.
However, Kobayashi teaches wherein the freezing compartment partition (partitioning member 52 Figure 3 of Kobayashi) comprises at least one outlet (blowout port 32 Fig. 3 of Kobayashi) configured to supply cooling air generated by the evaporator to the freezing compartment (paragraph [0065] of Kobayashi); and the refrigerator further comprises a refrigerating compartment partition (partition 51 Figure 3 of Kobayashi) arranged to divide the plurality of refrigerating compartments and the plurality of refrigerating compartment cooling spaces (paragraph [0046] of Kobayashi), the refrigerating compartment partition comprising at least one outlet (blowout ports 31 and 33 Figure 3 of Kobayashi) configured to allow cooling air passing through the cooling air supply duct to be supplied to the plurality of refrigerating compartments (paragraphs [0063] and [0067] of Kobayashi) to provide cooling for the freezing and refrigerating compartments.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a freezing compartment partition that comprises at least one outlet configured to supply cooling air generated by the evaporator to the freezing compartment; and the refrigerator further comprises a refrigerating compartment partition arranged to divide the plurality of refrigerating compartments and the plurality of refrigerating compartment cooling spaces, the refrigerating compartment partition comprising at least one outlet configured to allow cooling air passing through the cooling air supply duct to be supplied to the plurality of refrigerating compartments in view of the teachings of Kobayashi to provide cooling for the freezing and refrigerating compartments.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a plurality of dampers arranged in the cooling air supply duct to independently control whether to provide cooling air to each of the plurality of refrigerating compartment cooling spaces.
However, Kobayashi teaches further comprising a plurality of dampers (dampers 43, 44, and 45 Figure 5 of Kobayashi) arranged in the cooling air supply duct to independently control whether to provide cooling air to each of the plurality of refrigerating compartment cooling spaces (paragraphs [0023] and [0059] of Kobayashi) to allow for proper cooling of the stored items.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a plurality of dampers arranged in the cooling air supply duct to independently control whether to provide cooling air to each of the plurality of refrigerating compartment cooling spaces in view of the teachings of Kobayashi to allow for proper cooling of the stored items.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763         

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763